Citation Nr: 1313276	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-39 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous disorder, later referred to as schizophrenia, undifferentiated type (hereinafter "acquired psychiatric disorder").  

2. Entitlement to service connection for an acquired psychiatric disorder, to include psychophysiological musculoskeletal reaction, anxiety neurosis with depressive symptoms, manic depressive circular disease, undifferentiated schizophrenia and posttraumatic stress disorder (hereinafter "PTSD").  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974 and from September 1979 to November 1979.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a January 2009 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in San Juan, Puerto Rico.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "Court") held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In the Veteran's case, the clinical record reflects diagnoses of various mental health disorders.  Hence, the Board has accordingly characterized the psychiatric disorder issue on appeal to encompass consideration of alternative psychiatric diagnoses.  

As a preliminary matter, in an August 1974 rating decision, the Veteran was granted service connection for psychophysiological musculoskeletal reaction.  However, in September 1978 the RO recommended severance of service connection on the basis of clear and unmistakable error (hereinafter "CUE") after a Psychiatric Board revised the Veteran's diagnosis as a personality disorder and not an acquired psychiatric disorder.  The Veteran was subsequently notified that service connection was to be severed and that compensation payments to him would be discontinued.  He was also notified that he had 60 days in order to submit evidence, statements and information to establish that service connection had not been erroneous and that severance would not be proper.  In October 1978, the Veteran submitted a notice of disagreement (hereinafter "NOD") with the pending severance action; however, in November 1978 service connection for a "nervous condition" was severed.  On November 30, 1978, the Veteran was notified of severance of service connection for a nervous condition effective December 1, 1978, and was subsequently issued a statement of the case (hereinafter "SOC") on the issue of restoration of service connection. The Veteran did not perfect his appeal within the prescribed period, and the severance of service connection for a nervous condition became final.  He reentered service in September 1979, but was separated from service less than two months later.  He filed a request to reopen his claim for a psychiatric disorder, which was denied by the RO in May 1982 and by the Board in January 1983.  

In June 2008, the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, and requested that his claim for service connection for a nervous disorder be reopened, which was denied in the January 2009 rating decision currently on appeal.  The Veteran filed an NOD in November 2009, for which an SOC was issued in July 2010.  This SOC also continued to deny the Veteran's request to reopen.  In a VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2010, he requested that the earlier grant of service connection for a nervous condition that was severed in 1978 be restored on the basis of "UME."  The United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

There are two methods available to revisit final VA decisions: challenges based on CUE (see 38 U.S.C.A. §§ 5109A, 7111 (West 2002)); and, requests to reopen claims based on new and material evidence (see 38 U.S.C.A. § 5108 (West 2002)).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  When presented with such a request, VA must first give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

In the Veteran's case, he has failed to assert that VA committed CUE in the final November 1978 rating decision, which severed service connection for a nervous condition, and only generally requested that his service-connected nervous condition be reinstated.  Therefore, the only issue currently before the Board is the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's request to reopen a claim of service connection for an acquired psychiatric disorder was denied by an unappealed rating decision in November 2001, of which the Veteran was advised in November 2001. 

2. The evidence received since the November 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed November 2001 rating decision, which denied the request to reopen service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

A Veteran bears the "'evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (hereinafter "VCAA") and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claim for service connection for an acquired psychiatric disorder.  Since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claims that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Claim

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran is seeking to reopen his claim for service connection for an acquired psychiatric disorder. The Board presently reopens the claim. 

As noted, the Veteran has requested to reopen his claim for service connection for an acquired psychiatric disorder in the 1980's, and more recently, in May 2001.  This request was denied by the RO in a November 2001 rating decision.  The RO based this determination that evidence obtained in connection with the request to reopen did not constitute new and material evidence because, although it was new, it was not relevant to the Veteran's claim.  The November 2001 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of this denial, the pertinent evidence of record included service treatment records; VA and private treatment records showing diagnosis of and treatment for psychophysiological musculoskeletal reaction, anxiety neurosis with depressive symptoms, manic depressive circular disease, and undifferentiated schizophrenia; and statements from the Veteran.  

Evidence submitted since the November 2001 rating decision, includes numerous written statements from the Veteran; VA and private treatment records; and a private medical opinion diagnosing the Veteran with PTSD and schizophrenic disorder, and linking his current PTSD to his military service.  

The Veteran recently sought to reopen his claim in June 2008.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's requests to reopen were initiated after August 2001, his case will be adjudicated by applying the law currently in effect.  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 2001 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, a private physician has diagnosed the Veteran with PTSD, and has related such PTSD to a military psychological stressor.  Also, various statements received from the Veteran elaborate on the psychological stressors he claims to have experienced in service, to include being injured during a truck accident in which the truck he was driving flipped over and he became pinned under the vehicle.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds the lay evidence presented by the Veteran, along with the private medical opinion that indicates the Veteran currently has PTSD related to a military stressor, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed acquired psychiatric disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

For these reasons, the Board finds that the additional evidence received since the November 2001 rating decision warrants a reopening of the Veteran's claim of service connection for an acquired psychiatric disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder and, to that extent only, the claim to reopen is granted.  



REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claim for service connection for an acquired psychiatric disorder for further development.  In particular, remand is required to provide him with VA examination and medical opinion for his claimed acquired psychiatric disorder, to obtain any outstanding VA treatment records, and to issue compliant VCAA notice for the purpose of in-service psychological stressor development and verification.  

The Veteran essentially contends that he experiences psychological stress related to his service that has caused him to experience a number of psychiatric symptoms, including anxiety, depression and sleep impairment.  Specifically, he has described being involved in a motor vehicle accident in 1973 while stationed at Fort Kivox, in which the truck he was driving flipped over and he was pinned beneath it.  Also, he submitted a barely legible statement in June 2008, in which he appears to assert that he was sent for 2 months to a "motivational platoon" that was difficult to survive.   

The service treatment records confirm that the Veteran was involved in an automobile accident in February 1973.  An October 1973 Report of Medical History for the purpose of separation from service indicates the Veteran complained of "nervous trouble of any sort;" "depression or excessive worry;" and "frequent trouble sleeping."  An October 1979 Report of Medical History for the purpose of discharge indicates the Veteran complained of "frequent trouble sleeping;" "depression or excessive worry;" and "nervous trouble of any sort."  An October 1979 Report of Psychiatric Evaluation, and accompanying clinical evaluations, also reflect findings that the Veteran was exhibiting signs of social/emotional maladjustment to the military, and he was recommended for separation from service.  

In the interim between his first and second periods of active duty (from January 1974 to September 1979), the Veteran was treated for various psychiatric symptoms and underwent evaluation.  In July 1974 he underwent a VA psychiatric examination in which the examiner noted the in-service truck injury.  Here, he was diagnosed with psychophysiological reaction, musculo-skeletal symptoms.  In March 1975, he was diagnosed with schizophrenia, undifferentiated type.  An August 1975 memorandum from the Psychiatric Board shows the Veteran went absent without leave (hereinafter "AWOL") on five separate occasions while on active duty, and noted his various psychiatric symptoms.  

The post-service clinical records reveal diagnoses of anxiety neurosis with depressive symptoms, manic depressive circular disease, undifferentiated schizophrenia and PTSD.  

As noted, an August 2010 private medical opinion by "Dr. Acevedo" shows that the Veteran reported a history of being injured in the military in a motor vehicle accident in which he fell under a tank and injured his back.  The Veteran reported symptoms of severe anxiety and depressed mood after this accident, and has experienced symptoms of reexperiencing, paranoia, delusions, avoidance, nightmares and sleep impairment since that time related to his accident.  The examiner ultimately diagnosed the Veteran with PTSD and schizophrenia disorder, and opined that the PTSD was related to the in-service accident.  

While the August 2010 private psychiatric evaluation contains a review of the Veteran's reported military history, and an opinion that his PTSD is related to service, the basis of this opinion is not explained.  Also, the report does not indicate that the Veteran's diagnosed PTSD was evaluated using the criteria set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (hereinafter "DSM-IV").  Additionally, the examiner failed to delineate between the symptomatology associated with the diagnosed PTSD, and that which is related to the diagnosed schizophrenic disorder.  On these facts, the Board finds that VA examination and opinion is warranted to address the nature and etiology of any current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Also, the Veteran has not been sent correspondence providing notification of the provisions pertaining to filing a claim for service connection for PTSD, and the RO has never addressed the Veteran's contention that he currently has PTSD, attempted to verify any of the Veteran's alleged stressors, or obtained a medical opinion that addressed the claim for PTSD.  While the Board acknowledges that at least one of the Veteran's reported in-service stressors has been confirmed, the Board notes that he has asserted an additional stressor, which may require further development.  The Board finds this must be accomplished on remand.  

Moreover, as noted, the August 1975 memorandum shows the Veteran went AWOL on 5 separate occasions while in service.  However, his service personnel records have not been associated with the claims file.  This also must be accomplished on remand.  
 
Finally, the record indicates that the Veteran receives ongoing treatment at the Orlando, Florida Vet Center, and at the Puerto Rico VA Medical Center (hereinafter "VAMC").  VA treatment records from these facilities, dated until 2001 and 2009, respectively, have been associated with the record; however, the Veteran has indicated that he continues to undergo treatment for his acquired psychiatric disorder by VA.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records from the Orlando, Florida Vet Center and the Puerto Rico VAMC.  As noted, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran correspondence providing notification of the provisions pertaining to filing a claim for service connection for PTSD.  The RO/AMC should also accord the Veteran the opportunity to provide evidence or information that pertains to the process of stressor verification, and if warranted, to attempt to verify any in-service stressors identified by the Veteran.  The service personnel record must be obtained and associated with the claims file.  Further, all documentation received by the RO/AMC with respect to verification of any stressor must be associated with the claims file.  

2. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his acquired psychiatric disorder.  The RO/AMC should take appropriate steps to obtain authorization and consent privacy releases, and copies of any outstanding treatment records, to include any records from the Orlando Vet Center and the Puerto Rico VAMC.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file (including the Virtual VA).  

3. After attempting any stressor verification, and securing any VA or private treatment records (or receiving a negative response), RO/AMC must arrange for a VA psychiatric examination by an appropriate examiner to determine the nature and etiology of all current or recent acquired psychiatric disorders.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated studies and tests, to include psychological testing if warranted, are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  

The examiner should identify all objective indications of psychiatric disability.  The examination and the report thereof should be in accordance with the DSM-IV.  

After reviewing the claims files, the examiner should provide answers to the following:

a. Does the Veteran currently have, or has he had during the pendency of this claim a diagnosis of PTSD under the diagnostic criteria of DSM-IV? If so, is such PTSD due to a claimed in-service stressor? If PTSD is not diagnosed, the examiner should explain which the Veteran does not meet the criteria for this diagnosis.  

b. With respect to any additional acquired psychiatric disorder other than PTSD diagnosed during the pendency of this claim, is it at least as likely as not (50 percent probability or more) that any such disorder is etiologically related to the Veteran's active duty service? 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

4. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
Kelli A. Kordich 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


